166 A.2d 488 (1960)
Joseph KAYSON, Appellant,
v.
Dino FORMANT and Angelina Formant, Appellees.
No. 2657.
Municipal Court of Appeals for the District of Columbia.
Submitted December 5, 1960.
Decided December 30, 1960.
David Kayson, Washington, D. C., for appellant.
Leonard C. Collins, Washington, D. C., for appellees.
Before HOOD and QUINN, Associate Judges, and CAYTON (Chief Judge, Retired) sitting by designation under Code § 11-776(b).
PER CURIAM.
Appellee landlords obtained judgment against appellant tenant in the Landlord and Tenant Branch of the trial court for possession of certain real estate. The tenant appealed and posted a supersedeas bond. After the record and briefs were filed here both parties informed us, in writing and orally, that the tenant had voluntarily surrendered possession to the landlords. This voluntary compliance with the judgment makes the appeal moot.[1] The appeal is therefore dismissed.
Dismissed.
NOTES
[1]  Price v. Wilson, D.C.Mun.App., 32 A.2d 109; Baugh v. Young, D.C.Mun.App., 39 A.2d 478.